                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


STRIKE 3 HOLDINGS, LLC,                       )
                                              )
                       Plaintiff,             )          Civil Action No. 18-815
                                              )
       v.                                     )          Judge Cathy Bissoon
                                              )
KEES POLDERMAN,                               )
                                              )
                       Defendant.             )


                                             ORDER

       In this copyright-infringement action, Plaintiff’s Motion for the entry of Default

Judgment (Doc. 20) will be granted. In support of this ruling, the Court incorporates the legal

standards and analyses in Plaintiff’s Brief in Support (see Doc. 20); as well as the undersigned’s

analogous rulings in Broadcast Music, Inc. v. Longhorn Corral, Inc., 2016 WL 164607 (W.D. Pa.

Jan. 14, 2016). Per the aforementioned standards, a hearing on damages is unnecessary;

an award of the statutory-minimum damage amount ($750), per violation, is reasonable; Plaintiff

has established that Defendant committed 42 violations, for a total statutory-damages award of

$31,500 (i.e., $750 x 42); and Plaintiff has incurred $1,403.00 in recoverable costs. Accordingly,

the total award will be $32,903.00, an amount which, under the circumstances, the Court finds to

be both measured and appropriate.1 Finally, Plaintiff has supported its requests for

corresponding injunctive relief. See Pl.’s Br. at 6-8.




1
  Perhaps in recognition that Defendant’s statutory-damages liability is sizable, given the number
of violations, Plaintiff has not requested another commonly-sought form of available recovery,
namely, attorneys’ fees.
       Consistent with the foregoing, Plaintiff’s Motion for Default Judgment (Doc. 20)

is GRANTED, and the Court will enter, contemporaneously herewith, the proposed order

submitted with Plaintiff’s Motion.

       IT IS SO ORDERED.



November 2, 2018                                   s\Cathy Bissoon
                                                   Cathy Bissoon
                                                   United States District Judge

cc (via ECF email notification):

All Counsel of Record
